United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-1247
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                               Richard Lincoln

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                  Appeal from United States District Court
              for the Northern District of Iowa - Cedar Rapids
                               ____________

                        Submitted: January 13, 2020
                           Filed: March 5, 2020
                               [Unpublished]
                              ____________

Before COLLOTON, SHEPHERD, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.
      Following several supervised release violations, the district court1 revoked
Richard Lincoln’s supervised release and sentenced him to eight months
imprisonment. Lincoln appeals, arguing the district court imposed a substantively
unreasonable sentence. Having jurisdiction under 28 U.S.C. § 1291, we affirm.

                                           I.

        In 2004, Lincoln pled guilty to one count of conspiracy to distribute five grams
or more of cocaine base in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846 and
one count of distribution of 2.75 grams of cocaine base in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(C). He was sentenced to 324 months imprisonment with a four-
year term of supervised release to follow. Due to multiple retroactive amendments
to the United States Sentencing Guidelines, his term of imprisonment was reduced to
262 months, then 210 months, and finally 168 months. In 2016, Lincoln began his
first term of supervised release. In the same year, Lincoln’s probation officer
petitioned the district court to revoke Lincoln’s supervised release, alleging Lincoln
violated the terms of his release by using a controlled substance and lying to his
probation officer. The district court revoked Lincoln’s supervised release and
sentenced him to six months imprisonment with a three-year term of supervised
release to follow.

      In 2017, Lincoln began his second term of supervised release. In October
2017, his probation officer petitioned for revocation of his supervised release based
on Lincoln’s failure to follow the probation officer’s instructions and to maintain
employment. However, the district court did not revoke Lincoln’s supervised release
and continued it subject to his original conditions. In October 2018, Lincoln’s
probation officer sought to modify the conditions of his supervised release based on


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-
Lincoln’s continued failure to follow the probation officer’s instructions to find a
suitable residence. As a result, the district court added a condition that Lincoln reside
in a residential reentry center.

       In December 2018, Lincoln’s probation officer yet again petitioned for
revocation of supervised release, alleging Lincoln: (1) failed to participate in
substance abuse testing; (2) failed to comply with residential reentry center rules; and
(3) failed to follow the instructions of his probation officer. Specifically, Lincoln
failed to submit a urine sample on two occasions. Lincoln also continuously failed
to comply with the rules of the residential reentry center, including a rule requiring
the residents to turn in all paychecks to facility staff. The purpose of the paycheck
rule was to enable the facility to deduct subsistence costs for each resident and assist
the residents with budgeting. During his time at the facility, Lincoln failed to turn
over three paychecks. When Lincoln’s probation officer reminded Lincoln of the
paycheck rule, Lincoln responded that he refused to comply with it. At the revocation
hearing, Lincoln admitted to the violations, except for the allegations that he failed
to participate in substance abuse testing. The district court found all the violations
had been proven by a preponderance of the evidence and revoked Lincoln’s
supervised release. After calculating the Guidelines range as six to twelve months
imprisonment, the court sentenced Lincoln to eight months imprisonment with no
supervision to follow.

                                           II.

      Lincoln argues the district court imposed a substantively unreasonable
revocation sentence because his supervised release violations were technical in nature
and did not warrant imprisonment.2 “We review revocation sentences under the same

      2
       In his brief, Lincoln relies on the standards for determining whether the district
court erred in imposing special conditions of supervised release. See United States
v. Hart, 829 F.3d 606, 608 (8th Cir. 2016). However, the substance of his appeal is

                                          -3-
reasonableness standard that applies to initial sentencing proceedings.” United States
v. Wilkins, 909 F.3d 915, 917 (8th Cir. 2018) (internal quotation marks omitted).
Thus, “[w]e review a [revocation] sentence for substantive reasonableness by
applying an abuse-of-discretion standard.” United States v. Moore, 565 F.3d 435,
437-38 (8th Cir. 2009). “A sentencing court abuses its discretion if it fails to consider
a relevant factor that should have received significant weight, gives significant weight
to an improper or irrelevant factor, or considers only the appropriate factors but
commits a clear error of judgment in weighing those factors.” United States v.
Watson, 480 F.3d 1175, 1177 (8th Cir. 2007). We presume a sentence is
substantively reasonable if it is within the Guidelines range. Rita v. United States,
551 U.S. 338, 347 (2007).

       We find the district court properly considered and weighed the § 3553(a)
factors. In particular, the court cited the need to provide deterrence in light of the
leniency in sentencing that Lincoln previously had been afforded and his repeated
supervised release violations. Nevertheless, Lincoln asserts that all the supervised
release violations were merely technical, and imposing a sentence for mere technical
violations is contrary to the purposes of supervised release. See United States v.
Reed, 573 F.2d 1020, 1024 (8th Cir. 1978) (“The decision to revoke probation should
not merely be a reflexive reaction to an accumulation of technical violations of the
conditions imposed upon the offender. That approach would be inconsistent with and
detrimental to the goals of the probation program.”). Specifically, Lincoln argues his
failure to turn over his paychecks was a technical violation because he did not need
assistance in budgeting and thus the paycheck rule did not aid in his reintegration into
society. However, we have held that “actions indicating such a persistent and
pervasive unwillingness to comply with . . . the orders of a reentry center are not

a challenge to the substantive reasonableness of his revocation sentence. Because
Lincoln did not make any argument regarding any of his supervised release
conditions, we need not address whether the district court properly imposed special
conditions of supervised release.

                                          -4-
technical violations.” United States v. Melton, 666 F.3d 513, 516 (8th Cir. 2012)
(affirming district court’s decision to revoke supervised release). Here, Lincoln not
only failed to comply with the paycheck rule but also told his probation officer that
he would never comply with it. The failure to comply with the residential reentry
rules combined with his several other supervised release violations adequately
support the revocation and sentence. We conclude the district court did not abuse its
discretion in imposing an eight-month revocation sentence.

      The judgment is affirmed.
                     ______________________________




                                         -5-